 

WELLS FARGO BANK, NATIONAL ASSOCIATION
Master Servicer

 

and

 

PRINCIPAL GLOBAL INVESTORS, LLC,
Sub-Servicer

 

SUB-SERVICING AGREEMENT

 

Dated as of August 1, 2015

 

Citigroup Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2015-P1

 



 

 



 



TABLE OF CONTENTS

          ARTICLE I DEFINITIONS   1         Section 1.01   Defined Terms   1    
    ARTICLE II MASTER SERVICER’S ENGAGEMENT OF SUB-SERVICER TO PERFORM SERVICING
RESPONSIBILITIES   2         Section 2.01   Contract for Servicing; Possession
of Loan Documents   2           ARTICLE III SERVICING OF THE MORTGAGE LOANS   3
        Section 3.01   Sub-Servicer to Service   3           Section 3.02  
Merger or Consolidation of the Sub-Servicer   19           Section 3.03  
Limitation on Liability of the Sub-Servicer and Others   19           Section
3.04   Sub-Servicer Resignation   20           Section 3.05   No Transfer or
Assignment of Servicing   20           Section 3.06   Indemnification   21      
    ARTICLE IV DEFAULT   21         Section 4.01   Events of Default   21      
    Section 4.02   Waiver of Defaults   24           Section 4.03   Other
Remedies of Master Servicer   24           ARTICLE V TERMINATION   25        
Section 5.01   Termination   25           Section 5.02   Termination With Cause
  25           Section 5.03   Reserved   25           Section 5.04   Termination
of Duties with Respect to Specially Serviced Loans   25           ARTICLE VI
MISCELLANEOUS   26           Section 6.01   Successor to the Sub-Servicer   26  
        Section 6.02   Financial Statements   26           Section 6.03  
Closing   26           Section 6.04   Closing Documents   26           Section
6.05   Notices   27           Section 6.06   Severability Clause   27          
Section 6.07   Counterparts   28              Section 6.08   Governing Law    28

 

i

 

 

          Section 6.09   Protection of Confidential Information   28          
Section 6.10   Intention of the Parties   29           Section 6.11   Third
Party Beneficiary   29           Section 6.12   Successors and Assigns;
Assignment of Agreement   29           Section 6.13   Waivers   29          
Section 6.14   Exhibits   29           Section 6.15   General Interpretive
Principles   30           Section 6.16   Complete Agreement   30          
Section 6.17   Further Agreement   30           Section 6.18   Amendments   30

 

ii

 

 

          EXHIBIT A   MORTGAGE LOAN SCHEDULE   A-1 EXHIBIT B   [RESERVED]   B-1
EXHIBIT C   POOLING AND SERVICING AGREEMENT   C-1 EXHIBIT D   [RESERVED]   D-1
EXHIBIT E   QUARTERLY SERVICING CERTIFICATION   E-1 EXHIBIT F   FORM OF ACCOUNT
CERTIFICATION   F-1 EXHIBIT G   FORM OF COLLECTION REPORT   G-1 EXHIBIT H   FORM
OF CERTIFICATE OF INSURANCE   H-1 EXHIBIT I   NEW LEASE INFORMATION   I-1
EXHIBIT J   MONTHLY ACCOUNTS CERTIFICATION   J-1 EXHIBIT K   FORM NOTE REGISTER
  K-1

 

iii

 

  

This is a Sub-Servicing Agreement (the “Agreement”), dated as of August 1, 2015,
by and between PRINCIPAL GLOBAL INVESTORS, LLC, a limited liability company
having an office at 801 Grand Avenue, Des Moines, Iowa 50392-1450, and its
successors and assigns (the “Sub-Servicer”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, having an office at MAC D1086, 550 South Tryon Street, 14th Floor,
Charlotte, North Carolina 28202, and its successors and assigns (the “Master
Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, Citigroup Commercial Mortgage Securities Inc. (the “Depositor”), the
Master Servicer, as Master Servicer, LNR Partners, LLC, as special servicer (the
“Special Servicer”), Park Bridge Lender Services LLC, as operating advisor (the
“Operating Advisor”), Citibank, N.A., as certificate administrator (the
“Certificate Administrator”), Deutsche Bank Trust Company Americas, as trustee
(the “Trustee”), and Wells Fargo Bank, National Association, as custodian (the
“Custodian”), have entered into that certain Pooling and Servicing Agreement
dated as of August 1, 2015, as amended, modified and restated from time to time
(the “Pooling and Servicing Agreement”), whereby the Master Servicer shall
master service certain mortgage loans on behalf of the Trustee; and

 

WHEREAS, the Master Servicer desires to enter into a contract with the
Sub-Servicer whereby the Sub-Servicer shall service the mortgage loan or
mortgage loans, as applicable, listed on Exhibit A (the “Mortgage Loan
Schedule”) attached hereto (hereinafter referred to as the “Mortgage Loans”) on
behalf of the Master Servicer.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Sub-Servicer hereby agree
as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01          Defined Terms.

  

Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement. As used herein, the following terms have the meanings
assigned to them in this Section 1.01:

 

“Available Distribution Amount” shall mean, with respect to any date, an amount
equal to, without duplication, (a) the sum of (i) the aggregate of the amounts
on deposit in the Sub-Servicer Collection Account as of such date, (ii) the
aggregate of all other amounts received with respect to the Mortgage Loans as of
such date to the extent not previously remitted to the Master Servicer and (iii)
the aggregate amount of Prepayment Interest Shortfalls deposited by the
Sub-Servicer in the Sub-Servicer Collection Account as required by Section 3.13
of the Pooling and Servicing Agreement as incorporated herein pursuant to
Section 3.01(c)(19) of this Agreement, to the extent not previously remitted to
the Master Servicer, net of (b) the portion of the amount described in subclause
(a) of this definition that represents one or more of the following: (i) Escrow
Payments (other than Escrow Payments that are to be used to reimburse the Master

 



 

 

 

Servicer for Property Advances) or (ii) any amounts that the Sub-Servicer is
entitled to retain as compensation pursuant to Section 3.12 of the Pooling and
Servicing Agreement as incorporated herein pursuant to Section 3.01(c)(17) of
this Agreement.

 

“Collection Report” shall mean the monthly report prepared by the Sub-Servicer
setting forth, with respect to the Mortgage Loans, the information described on
Exhibit G attached hereto.

 

“Mortgage Loans” shall have the meaning specified in the recitals hereto.

 

“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.

 

“Sub-Servicer Collection Account” shall have the meaning specified in Section
3.01(c)(8) of this Agreement.

 

“Sub-Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.

 

“Sub-Servicing Fee” shall mean, with respect to each Mortgage Loan, the fee
payable to the Sub-Servicer pursuant to Section 3.01(c)(17) of this Agreement.

 

“Sub-Servicing Fee Rate” shall mean, with respect to each Mortgage Loan, the
rate that corresponds to such Mortgage Loan set forth on Exhibit A hereto under
the heading “Sub-Servicing Fee %.”

 

“Task List” shall mean the task list attached hereto as Exhibit L.

 

ARTICLE II

MASTER SERVICER’S ENGAGEMENT OF SUB-SERVICER
TO PERFORM SERVICING RESPONSIBILITIES

 

Section 2.01          Contract for Servicing; Possession of Loan Documents.

 

The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Sub-Servicer, subject to the terms of this Agreement, for the
servicing of the Mortgage Loans. On and after the Closing Date, the Sub-Servicer
shall hold any portion of the Servicing File or the Mortgage File (including
without limitation, any original letter of credit) in the possession of the
Sub-Servicer in trust by the Sub-Servicer, on behalf of the Master Servicer for
the benefit of the Trustee. The Sub-Servicer’s possession of any portion of the
Servicing File or the Mortgage File shall be at the will of the Master Servicer
and the Trustee for the sole purpose of facilitating the servicing or the
supervision of servicing of the Mortgage Loans pursuant to this Agreement, and
such retention and possession by the Sub-Servicer shall be in a custodial
capacity only. Any portion of the Servicing File or the Mortgage File retained
by the Sub-Servicer shall be identified to reflect clearly the ownership of the
Mortgage Loans by the Trustee. The Sub-Servicer shall release from its custody
any Mortgage File retained by it only in accordance with this Agreement and, to
the extent incorporated herein, the Pooling and Servicing Agreement. Within 20
days following the Closing Date the Sub-Servicer shall provide to the

 



2

 

 

Master Servicer a certification executed by a duly authorized officer of the
Sub-Servicer, certifying to the Master Servicer as to the original letters of
credit held by the Sub-Servicer and identifying the letters of credit, the
amounts of the letters of credit and the Mortgage Loans to which they relate.
The Sub-Servicer shall provide to the Master Servicer as soon as practicable
after request therefor by the Master Servicer a copy of any documents held by it
with respect to the Mortgage Loans. Upon request, without limiting any
obligation in any other provision in this Agreement, during the term of this
Agreement, the Sub-Servicer will also provide to the Master Servicer copies of
any lease, amendments and other documents related to the Mortgaged Properties
securing any Mortgage Loan or related to any Mortgage Loan.

 

ARTICLE III

SERVICING OF THE MORTGAGE LOANS

 

Section 3.01          Sub-Servicer to Service.

 

(a)           The Sub-Servicer, as an independent contractor, shall service and
administer the Mortgage Loans in a manner consistent with the Servicing Standard
under the Pooling and Servicing Agreement.

 

(b)           The Sub-Servicer shall perform, on behalf of the Master Servicer,
all of the obligations of the Master Servicer (with respect to the Mortgage
Loans subject to this Agreement) as set forth in those sections of the Pooling
and Servicing Agreement specifically incorporated herein pursuant to Section
3.01(c) of this Agreement (the “Incorporated Sections”), as modified by Section
3.01(c) of this Agreement, and the Master Servicer shall have the same rights
with respect to the Sub-Servicer that the Trustee, the Certificate
Administrator, the Custodian, the Depositor, the Underwriters, the Initial
Purchasers, the Controlling Class Certificateholder, the Directing Holder, the
Operating Advisor, the Rating Agencies, the Rule 17g-5 Information Provider, the
Certificateholders, the Controlling Class Representative and the Special
Servicer (including, without limitation, the right of the Special Servicer to
direct the Master Servicer during certain periods) have with respect to the
Master Servicer under the Pooling and Servicing Agreement to the extent that the
Sub-Servicer is acting on behalf of the Master Servicer hereunder and except as
otherwise set forth herein. Without limiting the foregoing, and subject to
Section 3.22 of the Pooling and Servicing Agreement as modified herein, the
Sub-Servicer shall service and administer each Mortgage Loan as long as it is
not a Specially Serviced Loan; provided, however, that the Sub-Servicer shall
continue to receive payments (and provide notice to the Master Servicer of such
payments), collect information and prepare all reports to the Trustee required
from the Master Servicer under the Pooling and Servicing Agreement with respect
to any Specially Serviced Loan, and further to render such incidental services
with respect to any Specially Serviced Loan as are specifically provided for
therein; provided, further, however, that the Sub-Servicer shall continue to be
entitled to its Sub-Servicing Fee with respect to any such Specially Serviced
Loan in accordance with and to the extent provided for in Section 3.01(c)(17) of
this Agreement. All references herein to the respective duties of the
Sub-Servicer and the Special Servicer, and to the areas in which they may
exercise discretion, shall be subject to Section 3.22 of the Pooling and
Servicing Agreement, as modified herein and to the Special Servicer’s rights to
service a Specially Serviced Loan. Except as otherwise set forth below, for
purposes of this Agreement, (i)

3

 

references to the Trustee, the Certificate Administrator, the Custodian, the
Depositor, the Underwriters, the Initial Purchasers, the Controlling Class
Certificateholder, the Directing Holder, the Operating Advisor, the Rating
Agencies, the Rule 17g-5 Information Provider, the Certificateholders, the
Controlling Class Representative and the Special Servicer in the Incorporated
Sections (and in the defined terms used therein) shall be deemed to be
references to the Master Servicer hereunder, (ii) references to the Master
Servicer in the Incorporated Sections (and in the defined terms used therein)
shall be deemed to be references to the Sub-Servicer hereunder, (iii) references
to the Mortgage Loans, as defined in the Pooling and Servicing Agreement, in the
Incorporated Sections (and in the defined terms used therein) shall be deemed to
be references to the Mortgage Loans as defined herein, and (iv) references to
the Pooling and Servicing Agreement in the Incorporated Sections (and in the
defined terms used therein) shall be deemed to be references to this Agreement
(such modifications of the Incorporated Sections (and in the defined terms used
therein) pursuant to clauses (i) through (iv) shall be referred to herein as the
“References Modification”). In each case where the Master Servicer is given any
power to act under the provisions of the Incorporated Sections, such power is
hereby delegated to the Sub-Servicer to the extent necessary to perform its
obligations under this Agreement. The Sub-Servicer shall have no duties or
obligations with respect to any Serviced Loan Combination or Serviced Companion
Loan. The Sub-Servicer shall perform the duties and obligations allocated to the
Sub-Servicer as reflected on the Task List. To the extent of any conflict or
inconsistency between the Task List and this Agreement (other than the Task
List), this Agreement shall control.

 

Without limiting the generality of the foregoing, with respect to any
requirement in an Incorporated Section for the Master Servicer to provide
notices or documents to, or otherwise communicate with, any other party to the
Pooling and Servicing Agreement, it is the intent of the parties hereto that,
except as required by Article XI of the Pooling and Servicing Agreement as
incorporated herein and except as specified in Section 3.01(c)(26) of this
Agreement, the Sub-Servicer provide such notices or documents to, or otherwise
communicate with, the Master Servicer, and the Master Servicer provide such
notices or documents to, or otherwise communicate with, the other party or
parties to the Pooling and Servicing Agreement.

 

(c)           The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c) of this Agreement, are hereby
incorporated herein by reference as if fully set forth herein, and, for purposes
of this Agreement, in addition to the References Modification, are hereby
further modified as set forth below:

 

(1)           Section 2.03(a).           The Sub-Servicer shall promptly notify
the Master Servicer upon its actual knowledge of any facts or circumstances that
the Sub-Servicer reasonably believes constitute a breach of any representations
and warranties contained in the PCC Loan Purchase Agreement that could give rise
to a cure or repurchase obligation thereunder. Promptly after receipt thereof
from the Depositor, the Master Servicer shall provide a copy of the PCC Loan
Purchase Agreement to the Sub-Servicer. The Sub-Servicer shall notify the Master
Servicer in writing within five (5) Business Days after the Sub-Servicer
discovers or receives notice alleging a Document Defect or a Breach or receives
a Repurchase Communication of a Repurchase Request, Repurchase Request
Withdrawal, Repurchase or Repurchase Request Rejection. The Sub-Servicer shall
promptly provide to the Master Servicer a copy of any written Repurchase
Request,

 



4

 

 

Repurchase Request Withdrawal, Repurchase or Repurchase Request Rejection
received by the Sub-Servicer and such other information in the possession of the
Sub-Servicer reasonably requested by the Master Servicer to fulfill its
obligations under Section 2.03(a) of the Pooling and Servicing Agreement.

 

(2)           Section 2.05. Section 2.05(a)(i) of the Pooling and Servicing
Agreement shall be deemed modified to read “The Sub-Servicer is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and the Sub-Servicer is in compliance with
the laws of each jurisdiction in which a Mortgaged Property is located to the
extent necessary to perform its obligations under this Agreement.”

 

(3)           Sections 3.01(a) and (b) are incorporated herein, except where
expressly provided otherwise in this Agreement. Without limiting the generality
of the foregoing, the Sub-Servicer shall take all necessary action to continue
all UCC financing statements prior to the expiration of such UCC financing
statements. The Master Servicer shall forward the Sub-Servicer recorded UCC
financing statements reflecting the Trust as the secured party. The Sub-Servicer
shall not modify, amend, waive or otherwise consent to any change of the terms
of any Mortgage Loan except as allowed by this Agreement.

 

(4)           Sections 3.01(c) and (d). References to the Master Servicer shall
not be deemed to be references to the Sub-Servicer for purposes of Sections
3.01(c) and (d) of the Pooling and Servicing Agreement. Each and every one of
the terms and conditions of Sections 3.01(c) and (d) of the Pooling and
Servicing Agreement shall be enforceable against the Sub-Servicer in accordance
with the terms thereof. The Sub-Servicer may not enter into any new
Sub-Servicing Agreements in connection with the Mortgage Loans and shall
directly service the Mortgage Loans in accordance with the terms and conditions
of this Agreement. The Sub-Servicer may delegate certain non-material and
non-cashiering servicing duties hereunder (such as inspections or insurance
monitoring) to contractors, vendors, other third parties or an Affiliate;
provided, however, that (a) the Sub-Servicer shall remain responsible for the
actions of such third-party contractors, vendors, other third parties or
Affiliate as if it were alone performing such functions and shall pay all fees
and expenses of such third-party contractors, vendors, other third parties or
Affiliate, and (b) the related agreements or arrangements are (or may be
required to be), to the extent of the functions to be performed by such
contractors, vendors, other third parties or Affiliate, consistent with the
applicable requirements of the Pooling and Servicing Agreement. This Agreement
may be assumed by the Trustee, if the Trustee has assumed the duties of the
Master Servicer or by any successor Master Servicer without cost or obligation
to the assuming party or the Trust Fund, upon the assumption by such party of
the obligations of the Master Servicer pursuant to Section 7.02 of the Pooling
and Servicing Agreement. Section 3.01(k) of the Pooling and Servicing Agreement
is not incorporated herein. To the extent a Note register is required under any
Loan Documents, the Sub-Servicer shall promptly provide to the Master Servicer
any updates regarding the applicable Notes in the form of Exhibit K attached
hereto.

 

(5)           Section 3.03. The determination as to the application of amounts
collected in respect of each Mortgage Loan, to the extent the application is not
governed by the

 



5

 

 

express provisions of the related Note or Mortgage, shall be made by the Master
Servicer, and so directed to the Sub-Servicer in writing. Without the express
written consent of the Master Servicer, the Sub-Servicer shall not waive any
Penalty Charges in connection with any delinquent Monthly Payment with respect
to any Mortgage Loan. The Sub-Servicer shall use reasonable efforts to collect
and shall forward to the Master Servicer all income statements, rent rolls and
other reporting information (as required under the related Loan Documents)
collected by the Sub-Servicer from Mortgagors within the timeframe set forth in
Section 3.01(c)(29) of this Agreement.

 

(6)           Section 3.04(a). Without limiting the generality of the
obligations of the Sub-Servicer hereunder, the Sub-Servicer shall monitor and
certify the information on each Mortgage Loan with respect to taxes, insurance
premiums, assessments, ground rents and other similar items on a quarterly basis
starting for the quarter ending in September of 2015 (provided that the first
such certification shall cover the period from the Closing Date to the end of
such quarter) within thirty (30) days of the end of such quarter as required by,
and in the form of, Exhibit E attached hereto, pursuant to Section 3.01(c)(29)
of this Agreement. The third, fourth, fifth and sixth sentences of Section
3.04(a) of the Pooling and Servicing Agreement are not incorporated herein. The
Sub-Servicer shall not be obligated to make any Property Advances. With respect
to non-escrowed payments, when the Sub-Servicer becomes aware in accordance with
the Servicing Standard that a Mortgagor has failed to make any such payment or,
with respect to escrowed loans, collections from a Mortgagor are insufficient to
pay any such item before the applicable penalty or termination date, the
Sub-Servicer shall promptly notify the Master Servicer. The Master Servicer may
direct the Sub-Servicer in writing to (and upon such direction, the Sub-Servicer
shall) make a payment from amounts on deposit in the Sub-Servicer Collection
Account as contemplated by Section 3.04(a) of the Pooling and Servicing
Agreement.

 

(7)           Section 3.04(b), (c) and (d). The creation of any Escrow Account
shall be evidenced by a certification in the form of Exhibit F attached hereto
and a copy of such certification shall be furnished to the Master Servicer on or
prior to the Closing Date and thereafter to the Master Servicer upon any
transfer of any Escrow Account. Without the express written consent of the
Master Servicer, the Sub-Servicer shall not (a) waive or extend the date set
forth in any agreement governing reserve funds by which the required repairs
and/or capital improvements at the related Mortgaged Property must be completed
or (b) release any earn out reserve funds or return any related letters of
credit delivered in lieu of earn out reserve funds; provided that the
Sub-Servicer may grant such a waiver or perform such release or return without
the consent of the Master Servicer if such waiver, release or return, as the
case may be, is not a Major Decision or a Special Servicer Decision. The
Sub-Servicer shall promptly notify the Master Servicer of any failure by a
Mortgagor described in Section 3.04(d) of the Pooling and Servicing Agreement.
References to the Collection Account shall be references to the Sub-Servicer
Collection Account.

 

(8)           Section 3.05(a). The Sub-Servicer shall establish a collection
account (hereinafter the “Sub-Servicer Collection Account”), meeting all of the
requirements of the Collection Account, and references to the Collection Account
shall be references to

 



6

 

 

such Sub-Servicer Collection Account. The creation of any Sub-Servicer
Collection Account shall be evidenced by a certification in the form of Exhibit
F attached hereto and a copy of such certification shall be furnished to the
Master Servicer on or prior to the Closing Date and thereafter to the Master
Servicer upon any transfer of the Sub-Servicer Collection Account.
Notwithstanding the last two paragraphs of Section 3.05(a) of the Pooling and
Servicing Agreement, the Sub-Servicer shall deposit into the Sub-Servicer
Collection Account and include in its Available Distribution Amount, Ancillary
Fees, Consent Fees, Excess Modification Fees, Assumption Fees, assumption
application fees and defeasance fees collected by the Sub-Servicer, to the
extent the Sub-Servicer is not entitled to such amounts pursuant to Section
3.01(c)(17) of this Agreement. The last paragraph of Section 3.05(a) of the
Pooling and Servicing Agreement is not incorporated herein. If any check or
other form of payment received by the Sub-Servicer with respect to a Mortgage
Loan is returned for insufficient funds and the Sub-Servicer has previously
remitted cash in the amount of such payment to the Master Servicer, the Master
Servicer shall reimburse the Sub-Servicer for such amount within three (3)
Business Days after the Master Servicer receives notification from the
Sub-Servicer of such insufficient funds.

 

(9)           Section 3.06 is not incorporated herein. The Sub-Servicer may,
from time to time, make withdrawals from the Sub-Servicer Collection Account for
any of the following purposes (the order set forth below not constituting an
order of priority for such withdrawals):

 

(i)           to remit to the Master Servicer for deposit in the Collection
Account the amounts required to be so deposited pursuant to Section 4.06(a)(i),
(ii) and (v) of the Pooling and Servicing Agreement and Section 3.01(c)(30) of
this Agreement;

 

(ii)          to the extent not otherwise required to be applied to Prepayment
Interest Shortfalls, to pay to itself earned and unpaid Sub-Servicing Fees in
respect of the Mortgage Loans, the Sub-Servicer’s right to payment of its
Sub-Servicing Fee pursuant to this clause (ii) with respect to any Mortgage Loan
being limited to amounts received on or in respect of such Mortgage Loan
(whether in the form of payments, Liquidation Proceeds, Insurance Proceeds or
Condemnation Proceeds) that are allocable as a recovery of interest thereon; and

 

(iii)         to the extent not reimbursed or paid pursuant to any other clause
of this Section 3.01(c)(9), to pay the Sub-Servicer unpaid Sub-Servicing Fees
(but only if the related Mortgage Loan has been liquidated or a Final Recovery
Determination has been made with respect thereto);

 

(iv)         to pay to itself, as additional servicing compensation in
accordance with Section 3.12(a) of the Pooling and Servicing Agreement, interest
and investment income earned in respect of amounts held in the Sub-Servicer
Collection Account as provided in Section 3.01(c)(10) of this Agreement (but
only to the extent of the net investment earnings with respect to the
Sub-Servicer Collection Account for the period from and including the prior
Sub-Servicer Remittance Date to and including such Sub-Servicer Remittance
Date);

 

 



7

 



(v)          to pay itself, any amounts payable pursuant to Section 6.03, of the
Pooling and Servicing Agreement, but only to the extent allowed by the Pooling
and Servicing Agreement and Section 3.03 of this Agreement;



 

(vi)         to clear and terminate the Sub-Servicer Collection Account at the
termination of this Agreement pursuant to Section 9.01 of the Pooling and
Servicing Agreement, as modified herein; and

 

(vii)        any amounts deposited in the Sub-Servicer Collection Account in
error.

 

          The Sub-Servicer shall keep and maintain separate accounting records,
on a loan-by-loan basis and on a property-by-property basis when appropriate,
for the purpose of justifying any withdrawal, debit or credit from its
Sub-Servicer Collection Account. On each Sub-Servicer Remittance Date, all
income and gain realized from investment of funds to which the Sub-Servicer is
entitled shall be subject to withdrawal by such Sub-Servicer. The last paragraph
of Section 3.06(a) of the Pooling and Servicing Agreement is incorporated
herein.

 

(10)          Section 3.07 is not incorporated herein. The Sub-Servicer may
invest funds in the Sub-Servicer Collection Account and any Escrow Account
maintained by the Sub-Servicer on the same terms as the Master Servicer may
invest funds in the Collection Account and any Escrow Account, and subject to
the same restrictions and obligations regarding maturity dates, gains, losses,
possession of Permitted Investments and Permitted Investments payable on demand.
Without limiting the generality of the foregoing, (A) any investment of funds in
the Sub-Servicer Collection Account shall be made in the name of the Certificate
Administrator, on behalf of the Trustee for the benefit of the
Certificateholders or in the name of a nominee of the Certificate Administrator
and (B) the Sub-Servicer, on behalf of the Trustee, shall take the actions
described in Section 3.07 of the Pooling and Servicing Agreement as applicable
to the Master Servicer necessary to perfect the Trustee’s interest in Permitted
Investments. The Sub-Servicer shall have no responsibility or liability with
respect to the investment direction of the Master Servicer, the Certificate
Administrator, the Special Servicer, any Mortgagor or Manager or any losses
resulting therefrom, whether from Permitted Investments or otherwise. The
Sub-Servicer shall not be required to deposit any loss on an investment of funds
in an Investment Account if such loss is incurred solely as a result of the
insolvency of the federal or state chartered depository institution or trust
company that holds such Investment Account, so long as such depository
institution or trust company is not the Sub-Servicer or an Affiliate of the
Sub-Servicer and satisfied the qualifications set forth in the definition of
Eligible Account both (1) at the time such investment was made and (2) as of the
date that is thirty (30) days prior to the insolvency.

 

(11)         Section 3.08(a). References to the Collection Account shall be
references to the Sub-Servicer Collection Account. Within thirty (30) days after
the Closing Date, the Sub-Servicer shall forward to the Master Servicer, for the
Mortgage Loans, a fully completed certificate of insurance in the form of
Exhibit H attached hereto. The Sub-Servicer shall promptly notify the Master
Servicer of any Mortgaged Property that is not

 



8

 

insured against terrorist or other similar acts. Upon receipt of notice from the
Special Servicer of any determination by the Special Servicer that a default is
an Acceptable Insurance Default, the Master Servicer shall notify the
Sub-Servicer of such determination.

 

(12)         Section 3.08(b). References to the Collection Account shall be
references to the Sub-Servicer Collection Account.

 

(13)         Section 3.08(c). The Sub-Servicer may self insure for the fidelity
bond and errors omission insurance required under this Section 3.01(c)(13) under
the terms and conditions applicable to the Master Servicer under Section 3.08(c)
of the Pooling and Servicing Agreement.

 

(14)         Section 3.09. With respect to any assumption, transfer or other
action contemplated by Section 3.09(a) of the Pooling and Servicing Agreement,
the Sub-Servicer shall perform the obligations of the Master Servicer under
Section 3.09 of the Pooling and Servicing Agreement (including dealing directly
with the Special Servicer on matters for which the Pooling and Servicing
Agreement requires the Master Servicer to deal with the Special Servicer)
without the approval of the Master Servicer, but subject to all requirements and
restrictions set forth in Section 3.09 of the Pooling and Servicing Agreement;
provided, however, that the Sub-Servicer shall copy the Master Servicer on all
correspondence to the Special Servicer regarding such matters and the
Sub-Servicer shall prepare any package and analysis necessary to obtain any
required Rating Agency Confirmation and forward such package to the Master
Servicer for the Master Servicer to deal with the Rating Agencies. For avoidance
of doubt, the Sub-Servicer shall not approve or consent to any assumption,
transfer or other action contemplated by Section 3.09(a) of the Pooling and
Servicing Agreement without the consent of the Special Servicer. With respect to
any defeasance contemplated by Section 3.09(d) of the Pooling and Servicing
Agreement, the Sub-Servicer shall perform the obligations of the Master Servicer
under Section 3.09(d) of the Pooling and Servicing Agreement, but subject to all
requirements and restrictions set forth in Section 3.09(d) of the Pooling and
Servicing Agreement. For the avoidance of doubt, the Sub-Servicer will not
process any defeasance contemplated by Section 3.09(d) of the Pooling and
Servicing Agreement without the prior written consent of the Master Servicer.
With respect to any such defeasance, the Sub-Servicer shall deliver to the
Master Servicer (not the Rating Agencies) a certification substantially in the
form attached to the Pooling and Servicing Agreement as Exhibit DD prior to the
Master Servicer’s delivery of such a certification to the Rating Agencies. With
respect to any matter or action requiring Rating Agency Confirmation, the
Sub-Servicer shall prepare any package and analysis necessary to obtain such
required Rating Agency Confirmation and forward such package to the Master
Servicer for the Master Servicer to deal with the Rating Agencies.

 

(15)          Reserved.

 

(16)          Section 3.11. The references to the Collection Account shall be
references to the Sub-Servicer Collection Account. No expense incurred in
connection with any

 

 



9

 



instrument of satisfaction or deed of reconveyance shall be chargeable to the
Sub-Servicer Collection Account.

 

(17)          Section 3.12(a). References to the Servicing Fee shall be deemed
to be references to the Sub-Servicing Fee and references to the Servicing Fee
Rate shall be deemed to be references to the Sub-Servicing Fee Rate. All
references to the Collection Account shall be references to the Sub-Servicer
Collection Account. The Sub-Servicer shall be entitled to retain, and shall not
be required to deposit in the Sub-Servicer Collection Account, additional
servicing compensation in the form of the following amounts to the extent
collected from the Mortgagor: (i) 80% of that portion of Excess Modification
Fees to which the Master Servicer is entitled under Section 3.12(a) of the
Pooling and Servicing Agreement collected by the Sub-Servicer in connection with
matters performed by the Sub-Servicer pursuant to Section 3.01(c)(26) of this
Agreement, (ii) 100% of that portion of defeasance fees to which the Master
Servicer is entitled under Section 3.12(a) of the Pooling and Servicing
Agreement collected by the Sub-Servicer in connection with matters performed by
the Sub-Servicer pursuant to Section 3.01(c)(14) of this Agreement, (iii) 80% of
that portion of Assumption Fees to which the Master Servicer is entitled under
Section 3.12(a) of the Pooling and Servicing Agreement collected by the
Sub-Servicer in connection with matters performed by the Sub-Servicer pursuant
to Section 3.01(c)(14) of this Agreement, (iv) 100% of that portion of
assumption application fees to which the Master Servicer is entitled under
Section 3.12(a) of the Pooling and Servicing Agreement collected by the
Sub-Servicer in connection with matters performed by the Sub-Servicer pursuant
to Section 3.01(c)(14) of this Agreement, (v) Prepayment Interest Excesses
arising from any principal prepayments on the Mortgage Loans to the extent not
required by Section 3.13 of the Pooling and Servicing Agreement to offset
Prepayment Interest Shortfalls on all Mortgage Loans (as defined in the Pooling
and Servicing Agreement), and (vi) 80% of that portion of waiver fees, earnout
fees, Consent Fees and other processing fees to which the Master Servicer is
entitled under Section 3.12(a) of the Pooling and Servicing Agreement collected
by the Sub-Servicer in connection with matters performed by the Sub-Servicer
pursuant to Section 3.01(c)(26) of this Agreement. The Sub-Servicer shall be
entitled to (a) interest or other income earned on deposits relating to the
Trust Fund in the Sub-Servicer Collection Account in accordance with Section
3.01(c)(10) of this Agreement, (b) interest or other income earned on deposits
in any Escrow Account maintained by the Sub-Servicer which are not required by
applicable law or the Loan Documents to be paid to the Mortgagor, (c) 100% of
any charges for processing Mortgagor requests (other than requests for actions
otherwise addressed in this Section 3.01(c)(17)) processed by the Sub-Servicer
for which the consent of the Master Servicer is not required under this
Agreement, (d) 50% of any charges for processing Mortgagor requests (other than
requests for actions otherwise addressed in this Section 3.01(c)(17)) processed
by the Sub-Servicer for which the consent of the Master Servicer is required
under this Agreement, and (e) 100% of Ancillary Fees actually received from
Mortgagors on Performing Mortgage Loans in the case of servicing actions
processed by the Sub-Servicer, in each case only to the extent actually paid by
the Mortgagor. Notwithstanding the foregoing, the Sub-Servicer shall not be
entitled to any Penalty Charges or any other additional servicing compensation
not specifically addressed in this Section 3.01(c)(17).

 

 

 



10

 





(18)         Section 3.12(d) and (e).



 

(19)          Section 3.13. On each Sub-Servicer Remittance Date, the
Sub-Servicer shall deposit into the Sub-Servicer Collection Account as part of
the Sub-Servicer Remittance Amount, the amount set forth in Section 3.13 of the
Pooling and Servicing Agreement to the extent resulting from Principal
Prepayments on the Mortgage Loans and to the extent that the Master Servicer is
required to remit such amounts under Section 3.13 of the Pooling and Servicing
Agreement. Notwithstanding the foregoing, the Sub-Servicer shall have no
obligation to deposit any amount set forth in the preceding sentence for
Specially Serviced Loans or Mortgage Loans on which the Master Servicer allowed
or consented to the Sub-Servicer allowing a Principal Prepayment on a date other
than the applicable Due Date. References to the Servicing Fee shall be
references to the Sub-Servicing Fee.

 

(20)          Section 3.15. For the avoidance of doubt, access provided by the
Sub-Servicer pursuant to Section 3.15 of the Pooling and Servicing Agreement
shall only be provided to the Master Servicer.

 

(21)          Section 3.18(a) and (b). The Sub-Servicer shall promptly (but, in
the case of inspections, in no event later than the earlier of (i) thirty (30)
days after completion and receipt of such inspection report and (ii) December
15th of each year) forward to the Master Servicer a copy of all such reports
prepared by the Sub-Servicer. If any inspection report identifies a “life
safety” or other material deferred maintenance item existing with respect to any
Mortgaged Property, the Sub-Servicer (x) shall promptly send to the related
Mortgagor a letter identifying such deferred maintenance item and instructing
the related Mortgagor to correct such deferred maintenance item and (y) shall
notify the Master Servicer (by email to cmsins@wellsfargo.com) upon resolution
of such “life safety” or deferred maintenance item. With respect to the Mortgage
Loans serviced hereunder, the Sub-Servicer shall inform each ground lessor that
any notices of default under the related Ground Lease should thereafter be
forwarded to the Master Servicer in addition to the Sub-Servicer.

 

(22)          Section 3.19.

 

(23)          Section 3.20 is not incorporated herein. The Sub-Servicer shall
have no obligation to make any Property Advances, provided, that the
Sub-Servicer shall provide the Master Servicer not less than five (5) Business
Days’ notice before the date on which the Master Servicer is required to make
any Property Advance with respect to any Mortgage Loan (which notice shall
include any and all information in its possession reasonably requested by the
Master Servicer that will enable the Master Servicer to determine whether such
Property Advance would constitute a Nonrecoverable Property Advance).

 

(24)          Section 3.22(a). The Sub-Servicer shall promptly notify the Master
Servicer of any event or circumstance that the Sub-Servicer deems to constitute
a Servicing Transfer Event with respect to any Mortgage Loan. The determination
as to whether a Servicing Transfer Event has occurred shall be made by the
Master Servicer.

  



11

 



The Master Servicer shall promptly notify the Sub-Servicer of any determination
by the Master Servicer that a Servicing Transfer Event with respect to any
Mortgage Loan has occurred. Upon receipt by the Master Servicer of notice from
the Special Servicer that a Specially Serviced Loan has become a Corrected Loan,
the Master Servicer shall promptly give the Sub-Servicer notice thereof and the
obligation of the Sub-Servicer to service and administer such Mortgage Loan
shall resume.



 

(25)         Section 3.22(c).

 

(26)          Section 3.24 With respect to any modification, extension, waiver,
consent or other action contemplated by Section 3.24 of the Pooling and
Servicing Agreement, the Sub-Servicer shall perform the obligations of the
Master Servicer under Section 3.24 of the Pooling and Servicing Agreement
(including dealing directly with the Special Servicer on matters for which the
Pooling and Servicing Agreement requires the Master Servicer to deal with the
Special Servicer) without the approval of the Master Servicer, but subject to
all requirements and restrictions set forth in Section 3.24 of the Pooling and
Servicing Agreement; provided, however, that the Sub-Servicer shall copy the
Master Servicer on all correspondence to the Special Servicer regarding such
matters and the Sub-Servicer shall prepare any package and analysis necessary to
obtain any required Rating Agency Confirmation and forward such package to the
Master Servicer for the Master Servicer to deal with the Rating Agencies.
Notwithstanding anything herein to the contrary, the Sub-Servicer will not
permit or consent to any Special Servicer Decision or a Major Decision without
the prior written consent of the Special Servicer. The Master Servicer, not the
Sub-Servicer, will deal directly with the Rating Agencies and, as necessary, the
Operating Advisor and the Directing Holder, in connection with obtaining any
necessary approval or consent from such parties. When forwarding a request for
the approval of any lease or renewal or extension thereof, the Sub-Servicer
shall forward to the Special Servicer the information concerning such lease
required by, and in the form of, Exhibit I attached hereto. The Sub-Servicer
will not permit any Principal Prepayment with respect to any Mortgage Loan
without the written consent of the Master Servicer. The Sub-Servicer shall
promptly forward all requests for Principal Prepayments to the Master Servicer,
along with a payoff statement setting forth the amount of the necessary
Principal Prepayment calculated by the Sub-Servicer. The Master Servicer shall
respond to the Sub-Servicer promptly (but no later than five (5) Business Days
or such later date as necessary to obtain any consents or approvals required by
any related intercreditor or other related agreement) following its receipt of
any such request for consent and payoff statement.

 

(27)         Section 3.25 is not incorporated herein. The Sub-Servicer will not
permit any replacement of a Manager for the related Mortgaged Property with
respect to any Mortgage Loan without the express written consent of the Special
Servicer (if the consent of the Special Servicer is required on such matter
under the Pooling and Servicing Agreement; provided, however, that the
Sub-Servicer shall copy the Master Servicer on all correspondence to the Special
Servicer regarding such matters).          

 

(28)          Section 3.30 is not incorporated herein. Notwithstanding any
provision herein to the contrary, the Sub-Servicer shall not deliver any
information to the Rating Agencies or make any request to a Rating

 



12

 



Agency for a Rating Agency Confirmation; all such requests shall be made by, and
as determined necessary by, the Master Servicer. The Sub-Servicer shall not
orally communicate with any Rating Agency regarding any of the Loan Documents or
any matter related to the Mortgage Loans, the related Mortgaged Properties, the
related Mortgagors or any other matters in connection with the Certificates or
pursuant to this Agreement or the Pooling and Servicing Agreement. The
Sub-Servicer agrees to comply (and to cause each and every subcontractor, vendor
or agent for the Sub-Servicer and each of its officers, directors and employees
to comply) with the provisions relating to communications with the Rating
Agencies set forth in this paragraph and shall not deliver to any Rating Agency
any report, statement, request for Rating Agency Confirmation or other
information restricted by the Pooling and Servicing Agreement. All information
described above in this Section 3.01(c)(28) will be provided by, and all such
communications, responses and requests described in the immediately preceding
paragraph will be made by, the Master Servicer in accordance with the procedures
required by the Pooling and Servicing Agreement. To the extent that the Master
Servicer is required to provide any information to, or communicate with, any
Rating Agency in accordance with its obligations under the Pooling and Servicing
Agreement and such information or communication is regarding the Mortgage Loans
or the sub-servicing by the Sub-Servicer under this Agreement, the Sub-Servicer
shall provide the information to the Master Servicer necessary for the Master
Servicer to fulfill such obligations.

 



Subject to any restrictions in the Pooling and Servicing Agreement, none of the
foregoing restrictions in this Section 3.01(c)(28) prohibit or restrict oral or
written communications, or providing information, between the Sub-Servicer and
any Rating Agency with regard to (i) such Rating Agency’s review of the ratings
it assigns to the Sub-Servicer, (ii) such Rating Agency’s approval of the
Sub-Servicer as a commercial mortgage master, special or primary servicer or
(iii) such Rating Agency’s evaluation of the Sub-Servicer’s servicing operations
in general; provided, however, that the Sub-Servicer shall not provide any
information relating to the Certificates or the Mortgage Loans to a Rating
Agency in connection with such review and evaluation by such Rating Agency
unless (x) borrower, property or deal specific identifiers are redacted; (y) the
Master Servicer confirms to the Sub-Servicer in writing that it has previously
provided such information to the Rule 17g-5 Information Provider and has not
provided such information to such Rating Agency until the earlier of (a) receipt
of notification from the Rule 17g-5 Information Provider that such information
has been posted to the Rule 17g-5 Information Provider’s Website and (b) after
12:00 p.m. on the first Business Day following the date it has provided such
information to the Rule 17g-5 Information Provider; or (z) such Rating Agency
has confirmed in writing to the Sub-Servicer that it does not intend to use such
information in undertaking credit surveillance for any Class of Certificates
(and the Sub-Servicer shall, upon written request, certify to the Depositor,
with copy to the Master Servicer, that it received the confirmation described in
this clause (z)).



 


(29)           Section 4.02(b) is not incorporated herein. The Sub-Servicer
shall deliver to the Master Servicer, no later than 4:00 p.m. New York City time
on the Sub-Servicer Remittance Date, by electronic transmission in the format
mutually agreed upon by the

 



13

 

 

Master Servicer and the Sub-Servicer, the CREFC® Financial File, the CREFC®
Property File, the CREFC® Comparative Financial Status Report, the CREFC® Loan
Level Reserve/LOC Report, the CREFC® Total Loan Report, a CREFC® Delinquent Loan
Status Report and a CREFC® Servicer Watch List/Portfolio Review Guidelines, each
providing the required information as of the related Determination Date. To the
extent any Mortgage Loan becomes a Specially Serviced Loan, the Sub-Servicer
shall send to the related Mortgagor a notice directing the Mortgagor to forward
to the Special Servicer annual, quarterly and monthly operating statements,
budgets and rent rolls of the related Mortgaged Property, and financial
statements of the related Mortgagor. The preparation and maintenance by the
Sub-Servicer of all the reports specified in this Section 3.01(c)(29), including
the calculations made therein, shall be done in accordance with CREFC® standards
to the extent applicable thereto. The Sub-Servicer shall deliver to the Master
Servicer by electronic transmission in a format mutually agreed upon by the
Master Servicer and the Sub-Servicer, (a) on a monthly basis not later than 4:00
p.m. New York City time on each Sub-Servicer Remittance Date, the Collection
Report (the information therein to be stated as of the Determination Date) and
(b) on a quarterly basis starting for the quarter ending September of 2015
(provided that the first such certification shall cover the period from the
Closing Date to the end of such quarter), within thirty (30) days of the end of
such quarter, the information on the Mortgage Loans, including without
limitation information regarding UCC financing statements, taxes, insurance
premiums and ground rents on a quarterly basis, required by and in the form of
Exhibit E attached hereto. The Sub-Servicer shall deliver to the Master Servicer
no later than 4:00 pm New York City time on the first Business Day of each month
by electronic transmission in a format designated by the Master Servicer, a
remittance report containing scheduled balance information for each Mortgage
Loan reflecting the scheduled Monthly Payment for such month (also known as a
“Day One Report”) in the form of Exhibit G attached hereto. In addition, on each
day that the Sub-Servicer forwards to the Master Servicer any funds pursuant to
Section 3.01(c)(30) of this Agreement, the Sub-Servicer shall deliver the
Collection Report to the Master Servicer by electronic transmission in a format
mutually agreed upon by the Master Servicer and the Sub-Servicer. The
Sub-Servicer shall also prepare and deliver to the Master Servicer, not later
than 4:00 p.m. New York City time on the 25th day of the calendar month
following each calendar quarter beginning with the calendar quarter ending in
September of 2015 a certification in the form of Exhibit J. Following the
Closing Date, the Master Servicer shall provide a CREFC® Loan Setup File, CREFC®
Property File and CREFC® Comparative Financial Status Report to the
Sub-Servicer.

 

The Sub-Servicer shall forward to the Master Servicer promptly upon completion,
and in any event at least five (5) Business Days before the Master Servicer must
deliver or make available such reports, statements and files under the Pooling
and Servicing Agreement, a copy of all income statements, rent rolls and other
reporting information collected by the Sub-Servicer and electronically deliver
in Microsoft Excel format the CREFC® Operating Statement Analysis Report and
CREFC® NOI Adjustment Worksheet with respect to the Mortgage Loans as required
by Section 4.02(b) of the Pooling and Servicing Agreement.

 

 



14

 

(30)         Section 4.06 is not incorporated herein. By 4:00 p.m. New York City
time on the Sub-Servicer Remittance Date immediately preceding each Distribution
Date, the Sub-Servicer shall remit to the Master Servicer by wire transfer the
Available Distribution Amount for such date. Each month, by 4:00 p.m. New York
City time on each Business Day between the Sub-Servicer Remittance Date and the
Distribution Date, the Sub-Servicer shall forward to the Master Servicer by wire
transfer the Available Distribution Amount for such date. Each month, on each
Business Day that the Sub-Servicer is not required to remit to the Master
Servicer pursuant to the previous two sentences, the Sub-Servicer shall forward
to the Master Servicer by wire transfer all amounts collected by the
Sub-Servicer and not previously remitted to the Master Servicer which constitute
delinquent payments on the Mortgage Loans and any related late fees or Default
Interest to the extent not due to the Sub-Servicer. Section 3.01(c)(29) of this
Agreement sets forth certain reporting requirements with respect to such
remittances. The Sub-Servicer shall have no obligation to make P&I Advances.

 

(31)         Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.07, 10.08,
10.09, 10.10 and 10.12. The Sub-Servicer shall perform all obligations and be
subject to all restrictions and requirements applicable to the Master Servicer
or “Sub-Servicer” in such Sections as they relate to its duties thereunder. In
addition, if the Sub-Servicer is a “Servicing Function Participant” or
“Reporting Servicer” it shall perform all obligations and be subject to all
restrictions and requirements applicable to a “Servicing Function Participant”
or “Reporting Servicer” in such Sections. The Sub-Servicer shall cooperate with
requests by the Master Servicer, and if the Sub-Servicer is a Servicing Function
Participant or Reporting Servicer, the Trustee and the Depositor in connection
with the satisfaction of the Trust’s reporting requirements under the Exchange
Act as they relate to its duties hereunder and as required by Regulation AB. The
Sub-Servicer shall have a reasonable period of time to comply with any written
request made under Section 10.01 or 10.02 of the Pooling and Servicing
Agreement, but in any event, shall, upon reasonable advance written request,
provide information in sufficient time to allow the Depositor to satisfy any
related filing requirements. It is hereby acknowledged that, as of the Closing
Date, the Sub-Servicer is a Servicing Function Participant, a Reporting Servicer
and an Additional Servicer.

 

The Sub-Servicer shall cooperate fully with the Master Servicer and deliver to
the Master Servicer any and all statements, reports, certifications, records and
any other information in its possession or reasonably available to it and
necessary in the reasonable good faith determination of the Master Servicer, the
Certificate Administrator or the Depositor to permit the Depositor to comply
with the provisions of Regulation AB and the Master Servicer to comply with its
obligations under Article X of the Pooling and Servicing Agreement, together
with such disclosures relating to the Sub-Servicer, or the servicing of the
Mortgage Loans, reasonably believed by the Depositor, the Certificate
Administrator and/or the Master Servicer in good faith to be necessary in order
to effect such compliance, as it relates to the Sub-Servicer’s duties
thereunder.

 

For purposes of Section 10.02 of the Pooling and Servicing Agreement, references
to the Depositor and Certificate Administrator shall not mean the Master

 

 



15

 





Servicer, and the Sub-Servicer shall deliver such written notice and any
additional information required directly to the Depositor with a copy to the
Master Servicer.

 



With respect to any period that the Sub-Servicer is a Servicing Function
Participant or a servicer as contemplated by Item 1108(a)(2) of Regulation AB,
the Sub-Servicer shall perform all obligations under Sections 10.01 and 10.03 of
the Pooling and Servicing Agreement applicable to a Servicing Function
Participant or such a servicer (including, without limitation, any obligation or
duty the Master Servicer is required under Sections 10.01 and 10.03 of the
Pooling and Servicing Agreement to cause (or use commercially reasonable efforts
to cause) a Servicing Function Participant or such a servicer to perform).

 



Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Sub-Servicer shall be delivered to
the Master Servicer (and, if the Sub-Servicer is a Servicing Function
Participant or an Additional Servicer, also to the Depositor and the Certificate
Administrator) within the time provided in Section 10.04 of the Pooling and
Servicing Agreement.

 

Any Additional Form 10-K Disclosure and related Additional Disclosure
Notification required to be delivered by the Sub-Servicer shall be delivered to
the Master Servicer (and, if the Sub-Servicer is a Servicing Function
Participant or an Additional Servicer, also to the Depositor and the Certificate
Administrator) within the time provided in Section 10.05 of the Pooling and
Servicing Agreement.

 

The Sub-Servicer (without regard to whether the Sub-Servicer is a Servicing
Function Participant, Reporting Servicer or Additional Servicer) shall provide a
Sarbanes-Oxley Certification described in Section 10.06 of the Pooling and
Servicing Agreement (on which the Master Servicer and its officers, directors
and Affiliates, and only if the Sub-Servicer is a Servicing Function
Participant, also the Certification Parties, can reasonably rely) to the Master
Servicer at least five (5) Business Days before the Master Servicer must deliver
its Sarbanes-Oxley Certification. If the Sub-Servicer is a Servicing Function
Participant, such Sarbanes-Oxley Certification shall also be provided to the
Certifying Person by the time required by the Pooling and Servicing Agreement,
and if the Sub-Servicer is not a Servicing Function Participant, such
Sarbanes-Oxley Certification shall be delivered only to the Master Servicer. In
addition, the Sub-Servicer (a) shall provide such information and assistance as
may be reasonably required to cooperate with the Master Servicer in complying
with Section 10.06 of the Pooling and Servicing Agreement and (b) shall
cooperate with the Master Servicer’s reasonable requests in performing its due
diligence for its certification under Section 10.06 of the Pooling and Servicing
Agreement.

 

Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Sub-Servicer (only if the
Sub-Servicer is an Additional Servicer) shall be delivered to the Master
Servicer, the Depositor and the Certificate Administrator within the time
provided in Section 10.07 of the Pooling and Servicing Agreement.

 

 



16

 

 



The Sub-Servicer (without regard to whether the Sub-Servicer is an Additional
Servicer) shall deliver its Officer’s Certificate required by Section 10.08 of
the Pooling and Servicing Agreement to the Master Servicer at least three (3)
Business Days before the Master Servicer must deliver its Officer’s Certificate
under Section 10.08 of the Pooling and Servicing Agreement. If the Sub-Servicer
is an Additional Servicer, the Sub-Servicer shall also deliver such Officer’s
Certificate to the Certificate Administrator, the Depositor, the Rule 17g-5
Information Provider and, prior to the occurrence and continuance of a
Consultation Termination Event, the Controlling Class Representative within the
time provided in Section 10.08, and if the Sub-Servicer is not an Additional
Servicer, such Officer’s Certificate shall be delivered only to the Master
Servicer. The Sub-Servicer shall not be required to cause the delivery of any
such statement until five (5) Business Days prior to March 15 in any given year
so long as it has received written confirmation from the Depositor or the Master
Servicer that a report on Form 10-K is not required to be filed in respect of
the Trust for the preceding calendar year.

 

The Sub-Servicer (without regard to whether the Sub-Servicer is a Servicing
Function Participant or Reporting Servicer) shall deliver the items required
under Sections 10.09 and 10.10 of the Pooling and Servicing Agreement regarding
itself (the “report on an assessment of compliance with Relevant Servicing
Criteria” and “accountants’ report”) to the Master Servicer at least three (3)
Business Days before the Master Servicer must deliver its Sections 10.09 and
10.10 items. If the Sub-Servicer is a Servicing Function Participant, Reporting
Servicer or Additional Servicer the report on an assessment of compliance with
Relevant Servicing Criteria and accountants’ report shall also be delivered to
the Certificate Administrator, the Trustee and the Depositor within the time
provided in Sections 10.09 and 10.10 of the Pooling and Servicing Agreement.
Only if the Sub-Servicer is a Servicing Function Participant, and only with
respect to the accountants’ report, the Sub-Servicer shall also deliver such
report to the 17g-5 Information Provider and, prior to the occurrence and
continuation of a Consultation Termination Event, the Controlling Class
Representative within the time provided in Section 10.10 of the Pooling and
Servicing Agreement. If the Sub-Servicer is not a Servicing Function Participant
or Reporting Servicer, the report on an assessment of compliance with Relevant
Servicing Criteria and accountants’ report shall be delivered only to the Master
Servicer. The Sub-Servicer shall not be required to cause the delivery of any
such report on assessment or accountant’s report until five (5) Business Days
prior to March 15 in any given year so long as it has received written
confirmation from the Depositor or the Master Servicer that a report on Form
10-K is not required to be filed in respect of the Trust for the preceding
calendar year.

 

With respect to the Sub-Servicer obligations in Sections 10.08 and 10.10 of the
Pooling and Servicing Agreement to send reports to the Controlling Class
Representative, the Master Servicer shall, upon request from the Sub-Servicer,
confirm if the Master Servicer has received notice that a Consultation
Termination Event occurred in the prior year. The Sub-Servicer may rely on any
such notice, without any independent investigation or inquiry.

 

Section 10.12 of the Pooling and Servicing Agreement shall be incorporated
herein and apply to the Sub-Servicer for so long as the Sub-Servicer is a
Servicing

 



17

 

Function Participant or an Additional Servicer. In connection with comments
provided to the Depositor from the Commission regarding information (x)
delivered by the Sub-Servicer, (y) regarding the Sub-Servicer and (z) prepared
by the Sub-Servicer or any registered public accounting firm, attorney or other
agent retained by such party to prepare such information, which information is
contained in a report filed by the Depositor under the Reporting Requirements
and which comments are received subsequent to the Depositor’s filing of such
report, the Depositor is required pursuant to Section 10.12 of the Pooling and
Servicing Agreement to promptly provide to the Sub-Servicer any such comments
which related to the Sub-Servicer. Sub-Servicer shall be responsible for timely
preparing a written response to the Commission for inclusion in the Depositor’s
or the Master Servicer’s, as applicable, response to the Commission, unless
Sub-Servicer elects, with the consent of the Master Servicer (which consent
shall not be unreasonably denied, withheld or delayed), to directly
communication with the Commission and negotiate a response and/or resolution
with the Commission. If such election is made, the Sub-Servicer shall be
responsible for directly negotiating such response and/or resolution with the
Commission in a timely manner; provided, that (i) Sub-Servicer shall use
reasonable efforts to keep the Depositor and the Master Servicer informed of its
progress with the Commission and copy the Depositor and the Master Servicer on
all correspondence with the Commission and provide the Depositor and the Master
Servicer with the opportunity to participate (at the Depositor’s or Master
Servicer’s, as applicable, expense) in any telephone conferences and meetings
with the Commission and (ii) the Master Servicer shall cooperate with the
Sub-Servicer in order to authorize the Sub-Servicer and its representatives to
respond to and negotiate directly with the Commission with respect to any
comments received from the Commission or its staff relating to Sub-Servicer and
to notify the Commission of such authorization. The Master Servicer and the
Sub-Servicer shall cooperate and coordinate with each other with respect to any
requests made to the Commission for any extension of time for submitting a
response or compliance. All reasonable out-of-pocket costs and expenses incurred
by the Depositor and the Master Servicer (including reasonable legal fees and
expenses of outside counsel to the Depositor and the Master Servicer) in
connection with the foregoing and any amendments to any reports filed with the
Commission in connection therewith shall be promptly paid by the Sub-Servicer
upon receipt of an itemized invoice from the Depositor and/or the Master
Servicer, as applicable.

 

Following its receipt of notice from the Certificate Administrator that it has
filed a form to suspend reporting obligations with respect to the Trust as
contemplated by Section 10.19 of the Pooling and Servicing Agreement, the Master
Servicer shall provide such notice to the Sub-Servicer; provided, however,
failure to so notify shall not be considered a Sub-Servicer Termination Event
under this Agreement.

 

Subject to other provisions of this Agreement restricting the right of the
Sub-Servicer to retain subservicers or subcontractors, the provisions of Article
X regarding retaining a “Sub-Servicer,” “Subcontractor,” “Additional Servicer”
or “Servicing Function Participant” shall be applicable to any sub-servicer,
subcontractor or agent hired by the Sub-Servicer to perform any of its
obligations hereunder and the Sub-Servicer shall comply with such provisions.

 

 



18

 



If at any time the Sub-Servicer is a Servicing Function Participant, the
Sub-Servicer shall indemnify and hold harmless the Master Servicer, each
Certification Party, the Depositor, each Other Depositor, any employee, director
or officer of the Depositor or any Other Depositor from and against any and all
claims, losses, damages, penalties, fines, forfeitures, legal fees and expenses
and related costs, judgments and any other costs, fees and expenses incurred by
such indemnified party arising out of (i) a breach of its obligations to provide
any of the annual compliance statements or annual servicing criteria compliance
reports or attestation reports pursuant to this Agreement, (ii) negligence, bad
faith or willful misconduct on its part in the performance of such obligations,
(iii) any failure by a Servicer (as defined in Section 10.02(b) of the Pooling
and Servicing Agreement) to identify a Servicing Function Participant pursuant
to Section 10.02 of the Pooling and Servicing Agreement or (iv) any Deficient
Exchange Act Deliverable with respect to the Sub-Servicer.

 

If the indemnification provided for in this Section 3.01(c)(31) is unavailable
or insufficient to hold harmless any Certification Party, the Master Servicer,
the Depositor, any Other Depositor, any employee, director or officer of the
Depositor, any Other Depositor or the Master Servicer, or any other person who
controls the Depositor or any Other Depositor within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, then the
Sub-Servicer shall contribute to the amount paid or payable to the indemnified
party as a result of the losses, claims, damages or liabilities of the
indemnified party in such proportion as is appropriate to reflect the relative
fault of the indemnified party on the one hand and the Sub-Servicer on the other
in connection with a breach of the Sub-Servicer’s obligations pursuant to this
Section 3.01(c)(31).

 

(32)           If the Sub-Servicer receives a Form ABS Due Diligence-15E from
any Person in connection with any third-party “due diligence services” (as
defined in Rule 17g-10 under the Exchange Act) provided by such Person with
respect to the Mortgage Loans (“Due Diligence Service Provider”), the
Sub-Servicer shall promptly forward such Form ABS Due Diligence-15E to the
Master Servicer.

 

Section 3.02          Merger or Consolidation of the Sub-Servicer.

 

Subject to the following paragraph, the Sub-Servicer shall keep in full effect
its existence, rights and good standing as a limited liability company under the
laws of the state of its organization and shall not jeopardize its ability to do
business in each jurisdiction in which the Mortgaged Properties are located, to
the extent necessary to perform its obligations under this Agreement, or to
protect the validity and enforceability of this Agreement, the Certificates or
any of the Mortgage Loans and to perform its duties under this Agreement.

 

Any Person into which the Sub-Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Sub-Servicer shall be a party, or any Person succeeding to the business or
substantially all of the servicing business of the Sub-Servicer, shall be the
successor of the Sub-Servicer hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided, however, that the successor or
surviving Person (i) must be a company whose business includes the servicing of
mortgage loans

 

 

 



19

 



and shall be authorized to transact business in each state in which the
Mortgaged Properties it is to service are situated, (ii) must be acceptable to
the Master Servicer (which acceptance shall not be unreasonably withheld,
conditioned or delayed), and (iii) shall assume in writing the obligations of
the Sub-Servicer under this Agreement.

 

Section 3.03          Limitation on Liability of the Sub-Servicer and Others.

 



Neither the Sub-Servicer nor any of the Affiliates, directors, members,
managers, officers, employees or agents of the Sub-Servicer shall be under any
liability to the Master Servicer for any action taken or for refraining from the
taking of any action in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the
Sub-Servicer or any of its Affiliates, directors, members, managers, officers,
employees or agents against liability to the Master Servicer for any breach of
any representation or warranty made herein, or against any liability which would
otherwise be imposed by reason of willful misconduct, bad faith, fraud or
negligence in the performance of obligations or duties hereunder or by reason of
negligent disregard of obligations or duties hereunder. The Sub-Servicer and any
Affiliate, director, member, officer, employee or agent of the Sub-Servicer may
rely on any document of any kind which, prima facie, is properly executed and
submitted by any Person respecting any matters arising hereunder. The
Sub-Servicer shall not be under any obligation to appear in, prosecute or defend
any legal or administrative action (whether in equity or at law), proceeding,
hearing or examination that is not incidental to its duties under this Agreement
or which in its opinion may involve it in any expense or liability not
recoverable hereunder; provided, however, that the Sub-Servicer may, with the
consent of the Master Servicer, undertake any such action which it may deem
necessary or desirable in respect to this Agreement and the rights and duties of
the parties hereto. In such event, the legal expenses and all costs of such
action and any loss, liability, penalty, fine, forfeiture, claim or judgment
resulting therefrom, to the extent the Master Servicer may recover such amounts
from the Trust Fund pursuant to the Pooling and Servicing Agreement, shall be
expenses, costs and liabilities for which the Master Servicer will be liable and
the Sub-Servicer shall be entitled to be reimbursed therefor from the Master
Servicer upon written demand. To the extent provided in Section 6.03 of the
Pooling and Servicing Agreement, the Sub-Servicer shall be indemnified and held
harmless by the Trust Fund against any loss, liability, penalty, fine,
forfeiture, claim, judgment or expense (including reasonable legal fees and
expenses) incurred in connection with, or relating to, this Agreement or the
Certificates, other than any loss, liability, penalty, fine, forfeiture, claim,
judgment or expense (including reasonable legal fees and expenses) (i) incurred
by reason of willful misconduct, bad faith, fraud or negligence in the
performance of obligations or duties hereunder or by reason of negligent
disregard of obligations or duties hereunder in each case by the Sub-Servicer,
(ii) resulting from the breach by the Sub-Servicer of any of its representations
or warranties contained herein, or (iii) specifically required to be borne the
Sub-Servicer without right of reimbursement pursuant to the terms hereof. The
Sub-Servicer shall not have any rights of indemnification out of the Trust Fund
except through the Master Servicer as described above.

 

Section 3.04          Sub-Servicer Resignation.

 

The Sub-Servicer may not resign from the obligations and duties hereby imposed
on it except by mutual consent of the Sub-Servicer and the Master Servicer and
payment by the Sub-



 



20

 



Servicer of all reasonable out-of-pocket costs and expenses of the Master
Servicer in connection with such resignation and transfer of servicing, or upon
the determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Sub-Servicer. Any such
determination permitting the resignation of the Sub-Servicer because its duties
are no longer permissible under applicable law shall be evidenced by an Opinion
of Counsel to such effect delivered to the Master Servicer, which Opinion of
Counsel shall be in form and substance acceptable to the Master Servicer.

 



Section 3.05          No Transfer or Assignment of Servicing.





 

With respect to the responsibility of the Sub-Servicer to service the Mortgage
Loans hereunder, the Sub-Servicer acknowledges that the Master Servicer has
acted in reliance upon the Sub-Servicer’s independent status, the adequacy of
its servicing facilities, plant, personnel, records and procedures, its
integrity, reputation and financial standing and the continuance thereof.
Without in any way limiting the generality of this Section 3.05, the
Sub-Servicer shall neither assign or transfer this Agreement or the servicing
hereunder nor delegate its rights or duties hereunder or any portion thereof,
nor sell or otherwise dispose of all or substantially all of its property or
assets, without the prior written approval of the Master Servicer and the prior
written consent of the Depositor, which consent will not be unreasonably
conditioned, withheld or delayed. Notwithstanding the foregoing, prior to any
assignment or transfer by the Sub-Servicer of this Agreement, the servicing
hereunder or the delegation of any of the Sub-Servicer’s rights or duties
hereunder or the delegation of any of the Sub-Servicer’s rights or duties
hereunder (the “Sub-Servicing Rights”), the Sub-Servicer shall allow the Master
Servicer an opportunity (but not an obligation) to bid on the purchase or
assumption of such Sub-Servicing Rights. The Sub-Servicer may also solicit bids
from any other parties independent of the Master Servicer. If after receipt by
the Sub-Servicer of all bids, the Master Servicer is not the highest bidder, the
Master Servicer shall be given the opportunity (but not the obligation) to
submit a second bid, which bid shall be the final bid received by the
Sub-Servicer and shall be given equal consideration by the Sub-Servicer with all
other bids. The Sub-Servicer shall notify the Master Servicer upon the
completion of any assignment (except to the Master Servicer as contemplated
above) and provide any information, applicable to the Sub-Servicer, as required
pursuant to Section 10.02 of the Pooling and Servicing Agreement.

 

Section 3.06          Indemnification.

 

The Master Servicer and the Sub-Servicer each agrees to and hereby does
indemnify and hold harmless the Master Servicer, in the case of the
Sub-Servicer, and the Sub-Servicer, in the case of the Master Servicer
(including any of their Affiliates, directors, members, managers, officers,
employees or agents) from and against any and all liability, claim, loss,
out-of-pocket cost (including reasonable attorneys’ fees), penalty, expense or
damage of the Master Servicer, in the case of the Sub-Servicer, and the
Sub-Servicer, in the case of the Master Servicer (including any of their
Affiliates, directors, officers, employees or agents) resulting from (i) any
breach by the indemnitor of a representation or warranty made by it herein, or
(ii) any willful misconduct, bad faith, fraud or negligence by the indemnitor in
the performance of its obligations or duties hereunder or by reason of negligent
disregard of such obligations and duties; provided, that such indemnity shall
not cover indirect or consequential damages. Each indemnified party hereunder
shall give prompt written notice to the indemnitor of matters which may give
rise to liability of

 

 



21

 

 



such indemnitor hereunder; provided, however, that failure to give such notice
shall not relieve the indemnitor of any liability except to the extent of actual
prejudice. This Section 3.06 shall survive the termination of this Agreement and
the termination or resignation of the Master Servicer or the Sub-Servicer.
Notwithstanding the foregoing, the Sub-Servicer shall not have any direct rights
of indemnification that may be satisfied out of assets of the Trust Fund.

 

ARTICLE IV

DEFAULT



 

Section 4.01          Events of Default.

 

In case one or more of the following events (each a “Sub-Servicer Termination
Event”) by the Sub-Servicer shall occur and be continuing, that is to say:

 

(i)           any failure by the Sub-Servicer to deposit into the Sub-Servicer
Collection Account or any Escrow Account, or to deposit into, or to remit to the
Master Servicer for deposit into, the Collection Account, on a timely basis, any
amount required to be so deposited or remitted under this Agreement, which
failure continues unremedied for one (1) Business Day following the date on
which such deposit or remittance is required to be made; or

 

(ii)           any failure on the part of the Sub-Servicer to (a) timely provide
to the Master Servicer the certification called for on Exhibit E attached hereto
as required by Section 3.01(c)(29) of this Agreement which failure continues
unremedied for five (5) Business Day after the Sub-Servicer’s receipt of notice
from the Master Servicer of such failure, or (b) timely provide to the Master
Servicer the Collection Report which failure continues unremedied for one (1)
Business Day after the Sub-Servicer’s receipt of notice from the Master Servicer
of such failure; or

 



(iii) the Sub-Servicer shall fail three (3) times within any two (2) year period
to timely provide to the Master Servicer any report required by this Agreement
to be provided to the Master Servicer which failure continues unremedied for
five (5) Business Days after the Sub-Servicer’s receipt of notice from the
Master Servicer of such failure; or 



(iv)            if the Sub-Servicer is a Servicing Function Participant or an
Additional Servicer, any failure by the Sub-Servicer to deliver by the due date
any Exchange Act reporting items required to be delivered to the Master Servicer
under Article X of the Pooling and Servicing Agreement or under this Agreement
(following the expiration of any applicable grace period); or

 

(v)           if the Sub-Servicer is a Servicing Function Participant or an
Additional Servicer, any failure by the Sub-Servicer to perform in any material
respect any of the covenants or obligations of the Sub-Servicer contained in
this Agreement regarding creating, obtaining or delivering any Exchange Act
reporting items required for any party to the Pooling and Servicing Agreement to
perform its obligations under Article X of the Pooling and Servicing Agreement
(following the expiration of any applicable grace period); or

 

(vi)            any failure on the part of the Sub-Servicer duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Sub-Servicer

 



22

 

 

contained in this Agreement which continues unremedied for a period of
twenty-five (25) days (ten (10) days in the case of payment of insurance
premiums or in any event such shorter period of time (not less than two (2)
Business Days) as is necessary to avoid the commencement of foreclosure
proceedings for any lien relating to unpaid real estate taxes or a lapse in any
required insurance coverage if the Sub-Servicer had prior notice of the related
borrower’s failure to pay such taxes, assessments or insurance premium) after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Sub-Servicer by the Master Servicer;
provided, however, if such failure is capable of being cured and the
Sub-Servicer is diligently pursuing such cure, such 25-day period will be
extended an additional sixty (60) days; provided, further, however, that such
extended period will not apply to the obligations regarding Exchange Act
reporting; or

 

(vii)         any breach on the part of the Sub-Servicer of any representation
or warranty contained in Section 2.05 of the Pooling and Servicing Agreement as
incorporated herein pursuant to Section 3.01(c)(2) which materially and
adversely affects the interests of the Master Servicer or any Class of
Certificateholders and which continues unremedied for a period of thirty (30)
days after the date on which notice of such breach, requiring the same to be
remedied, shall have been given to the Sub-Servicer by the Master Servicer;
provided, however, if such breach is capable of being cured and the Sub-Servicer
is diligently pursuing such cure, such thirty (30) day period will be extended
an additional sixty (60) days; or

 

(viii)        a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Sub-Servicer and such decree or
order shall have remained in force undischarged or unstayed for a period of
sixty (60) days; or

 

(ix)           the Sub-Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Sub-Servicer or of or
relating to all or substantially all of its property; or

 

(x)           the Sub-Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its
obligations, or take any corporate action in furtherance of the foregoing; or

 

(xi)           the Sub-Servicer shall assign or transfer or attempt to assign or
transfer all or part of its rights and obligations hereunder except as permitted
by this Agreement; or

 

(xii)          any of Moody’s, Fitch or KBRA has (A) qualified, downgraded or
withdrawn its rating or ratings of one or more Classes of Certificates, or
(B) placed one or more Classes of Certificates on “watch status” in
contemplation of rating downgrade or withdrawal and, in the case of either of
clauses (A) or (B), publicly citing servicing concerns with the Sub-Servicer as
the sole or material factor in such rating action (and such qualification,
downgrade, withdrawal

 

 



23

 



or “watch status” placement has not been withdrawn by such Rating Agency, within
60 days of such event);

 



If any Sub-Servicer Termination Event shall occur and be continuing, then, and
in each and every such case, so long as such Sub-Servicer Termination Event
shall not have been remedied, the Master Servicer or, with respect to any
Sub-Servicer Termination Event under clause (iv) above, the Depositor, may
terminate, by notice in writing to the Sub-Servicer, all of the rights and
obligations of the Sub-Servicer as Sub-Servicer under this Agreement and in and
to the Mortgage Loans and the proceeds thereof. From and after the receipt by
the Sub-Servicer of such written notice, all authority and power of the
Sub-Servicer under this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in the Master Servicer pursuant to and
under this Section, and, without limitation, the Master Servicer is hereby
authorized and empowered to execute and deliver, on behalf of and at the expense
of the Sub-Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise. The Sub-Servicer agrees that if it is
terminated pursuant to this Section, it shall promptly (and in any event no
later than ten (10) Business Days subsequent to its receipt of the notice of
termination) provide the Master Servicer with all documents and records
(including, without limitation, those in electronic form) requested by it to
enable it to assume the Sub-Servicer’s functions hereunder, and shall cooperate
with the Master Servicer in effecting the termination of the Sub-Servicer’s
responsibilities and rights hereunder and the assumption by a successor of the
Sub-Servicer’s obligations hereunder, including, without limitation, the
transfer within one (1) Business Day to the Master Servicer for administration
by it of all cash amounts which shall at the time be or should have been
credited by the Sub-Servicer to the Sub-Servicer Collection Account, any
Collection Account or any Escrow Account, or thereafter be received with respect
to the Mortgage Loans (provided, however, that the Sub-Servicer shall continue
to be entitled to receive all amounts accrued or owing to it under this
Agreement on or prior to the date of such termination, and it and its
Affiliates, directors, members, managers, officers, employees and agents shall
continue to be entitled to the benefits of Section 3.03 and Section 3.06 of this
Agreement notwithstanding any such termination).

 

In addition to any other rights the Master Servicer may have hereunder, if the
Sub-Servicer fails to remit to the Master Servicer any amounts when required to
be remitted hereunder, the Sub-Servicer shall pay to the Master Servicer
interest on the amount of such late remittance at the Prime Rate, applied on a
per diem basis for each day such remittance is late (i.e., said per annum rate
divided by 365 multiplied by the number of days late); but in no event shall
such interest be greater than the maximum amount permitted by law.

 

Section 4.02          Waiver of Defaults.

 

The Master Servicer may waive any default by the Sub-Servicer in the performance
of its obligations hereunder and its consequences. Upon any such waiver of a
past default, such default shall cease to exist, and any Sub-Servicer
Termination Event arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall

 

 

 



24

 



extend to any subsequent or other default or impair any right consequent thereon
except to the extent expressly so waived.



 

Section 4.03          Other Remedies of Master Servicer.

 

During the continuance of any Sub-Servicer Termination Event, so long as such
Sub-Servicer Termination Event shall not have been remedied, the Master
Servicer, in addition to the rights specified in Section 4.01 of this Agreement,
shall have the right, in its own name, to take all actions now or hereafter
existing at law, in equity or by statute to enforce its rights and remedies
(including the institution and prosecution of all judicial, administrative and
other proceedings and the filing of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Sub-Servicer Termination Event.

 

ARTICLE V

TERMINATION

 

Section 5.01          Termination.

 

(a)           Except as otherwise specifically set forth herein, the rights,
obligations and responsibilities of the Sub-Servicer shall terminate (without
payment of any penalty or termination fee): (i) upon the later of the final
payment or other liquidation (or any advance with respect thereto) of the last
Mortgage Loan and the remittance of all funds due hereunder; (ii) by mutual
consent of the Sub-Servicer and the Master Servicer in writing; (iii) pursuant
to Section 5.02 of this Agreement; (iv) at the option of any purchaser of any
Mortgage Loan pursuant to the Pooling and Servicing Agreement, upon such
purchase and only with respect to such purchased Mortgage Loan; (v) upon a
Mortgage Loan becoming an REO Mortgage Loan, and only with respect to such
Mortgage Loan; or (vi) upon termination of the Pooling and Servicing Agreement,
each subject to the Sub-Servicer’s rights to accrued and due amounts to the
Sub-Servicer prior to the date of termination.

 

(b)           The obligations and responsibilities of the Sub-Servicer shall
also terminate in accordance with the terms and conditions of Section 3.01(c)(4)
of this Agreement.

 

Section 5.02          Termination With Cause.

 

The Master Servicer may, at its sole option, terminate any rights the
Sub-Servicer may have hereunder with respect to the Mortgage Loans as provided
in Section 4.01 of this Agreement upon the occurrence of a Sub-Servicer
Termination Event.

 

Any notice of termination shall be in writing and delivered to the Sub-Servicer
as provided in Section 6.03 of this Agreement.



  



25

 



Additionally, the Depositor may terminate this Agreement (without compensation,
termination fee or the consent of any other Person) at any time following any
failure of the Sub-Servicer to deliver any Exchange Act reporting items that the
Sub-Servicer is required to deliver under Regulation AB as otherwise
contemplated by Article X of the Pooling and Servicing Agreement.

 

Section 5.03          Reserved

 

Section 5.04          Termination of Duties with Respect to Specially Serviced
Loans.

 



At such time as any Mortgage Loan becomes a Specially Serviced Loan, the
obligations and duties of the Sub-Servicer set forth herein with respect to such
Specially Serviced Loan that are required to be performed by the Special
Servicer under the Pooling and Servicing Agreement shall cease. The Sub-Servicer
shall continue to perform all of its duties hereunder with respect to the
Specially Serviced Loans that are not required to be performed by the Special
Servicer pursuant to the Pooling and Servicing Agreement. If a Specially
Serviced Loan becomes a Corrected Loan, the Sub-Servicer shall commence
servicing such Corrected Loan pursuant to the terms of this Agreement.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01          Successor to the Sub-Servicer.

 

Prior to termination of the Sub-Servicer’s responsibilities and duties under
this Agreement pursuant to Sections 3.04, 4.01, 5.01 or 5.02 of this Agreement,
the Master Servicer shall (i) succeed to and assume all of the Sub-Servicer’s
responsibilities, rights, duties and obligations under this Agreement, or (ii)
appoint a successor which satisfies the criteria for a successor Sub-Servicer in
Section 3.02 of this Agreement and which shall succeed to all rights and assume
all of the responsibilities, duties and liabilities of the Sub-Servicer under
this Agreement accruing following the termination of the Sub-Servicer’s
responsibilities, duties and liabilities under this Agreement.

 

Section 6.02          Financial Statements.

 

The Sub-Servicer shall, upon the written request of the Master Servicer, make
available its publicly available financial statements and other records relevant
to the performance of the Sub-Servicer’s obligations hereunder.

 

Section 6.03          Closing.

 

The commencement of the Sub-Servicer’s obligation to perform the servicing
responsibilities under this Agreement with respect to the Mortgage Loans shall
take place on the Closing Date. The closing shall be by electronic mail.

 

The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.

 







26

 



Section 6.04          Closing Documents.

 



The Closing Documents shall consist of all of the following documents:

 

(a)           to be provided by the Sub-Servicer:

 



(i)            this Agreement executed by the Sub-Servicer;





 





(ii)          Certificate of Secretary of the Sub-Servicer, dated the Closing
Date addressing certain organizational and authorization matters and reasonably
satisfactory to the Master Servicer; and 



(iii)          the account certifications in the form of Exhibit F hereto
required by Sections 3.01(c)(7) and (8) of this Agreement, fully completed; and

 

(b)           to be provided by the Master Servicer:

 

(i)            this Agreement executed by the Master Servicer;

 

(ii)           the Mortgage Loan Schedule, with one copy to be attached to each
counterpart of this Agreement as Exhibit A hereto; and

 

(iii)          the Pooling and Servicing Agreement substantially in the form of
Exhibit C hereto.

 

Section 6.05          Notices.

 

Except as otherwise provided herein, all demands, notices, consents and
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered to the following addresses:

 

(i)           if to the Master Servicer:

 

Wells Fargo Bank, National Association

Commercial Mortgage Servicing

MAC D1086

550 South Tryon Street, 14th Floor

Charlotte, North Carolina 28202

Reference: CGCMT 2015-P1 Asset Manager

 

with a copy to:

 

Wells Fargo Bank, National Association

Legal Department

301 S. College St., TW-30

D1053-300

Charlotte, North Carolina 28202-6000

Reference: Commercial Mortgage Servicing Legal Support

 

 

 



27

 



(ii)           if to the Sub-Servicer:

 

Principal Global Investors, LLC
801 Grand Avenue
Des Moines, IA 50392-1450
Attention: Steve Johnson, Managing Director




 

Telephone No.: (515) 246-7095
Facsimile No.: (866) 850-4022
Reference: CGCMT 2015-P1

  

or such other address as may hereafter be furnished to the other party by like
notice.

 

Section 6.06          Severability Clause.

 

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.

 

Section 6.07          Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

Section 6.08          Governing Law.

 

This Agreement and any claim, controversy or dispute arising under or related to
or in connection with this Agreement, the relationship of the parties, and/or
the interpretation and enforcement of the rights and duties of the parties shall
be governed by the laws of the State of New York without regard to any conflicts
of law principles other than Section 5-1401 of the New York General Obligations
Law.

 

The parties hereto hereby waive, to the fullest extent permitted by law, the
right to trial by jury in any action, proceeding or counterclaim, whether in
contract, tort or otherwise, relating directly or indirectly to this Agreement
or the transactions contemplated hereby. Each of the parties hereto irrevocably
(i) submits to the jurisdiction of the courts of the State of New York

 



28

 

and the federal courts of the United States of America for the Southern District
of New York for the purpose of any such action or proceeding relating to this
Agreement; (ii) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum in any such action or proceeding in any such court; (iii)
agrees that a final judgment in any such action or proceeding in any such court
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law; and (iv) consents to service of
process upon it by mailing a copy thereof by certified mail addressed to it as
provided for notices hereunder and agrees that nothing herein shall affect the
right to effect service of process in any manner permitted by law.

 

Section 6.09          Protection of Confidential Information.

 

The Sub-Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer or the
Trustee, without the Master Servicer’s prior written consent (which consent
shall not be unreasonably withheld or delayed), any information pertaining to
the Mortgage Loans, the Mortgaged Properties or any Mortgagor thereunder, except
to the extent that (a) it is appropriate for the Sub-Servicer to do so in (i)
working with third party vendors, property inspectors, legal counsel, auditors,
taxing authorities or other governmental agencies or in accordance with this
Agreement, (ii) in accordance with the Servicing Standard, or (iii) when
required by any law, regulation, ordinance, court order or subpoena, or (b) the
Sub-Servicer is disseminating general statistical information relating to the
mortgage loans being serviced by the Sub-Servicer (including the Mortgage Loans)
so long as Sub-Servicer does not identify the owner of any Mortgage Loan, any
Mortgaged Property, or any Mortgagor or violate confidentiality obligations owed
to any Mortgagor under the Loan Documents or otherwise.

 

Section 6.10          Intention of the Parties.

 

It is the intention of the parties that the Master Servicer is conveying, and
the Sub-Servicer is receiving, only a contract for servicing the Mortgage Loans.
Accordingly, the parties hereby acknowledge that the Trustee remains the sole
and absolute beneficial owner of the Mortgage Loans and all rights related
thereto.

 

Section 6.11          Third Party Beneficiary.

 

The Trustee, for the benefit of the Certificateholders shall be a third party
beneficiary under this Agreement; provided that (except to the extent the
Trustee or its designee assumes the obligations of the Master Servicer hereunder
or except as provided in the Pooling and Servicing Agreement) none of the Trust
Fund, the Trustee, the Operating Advisor, the Certificate Administrator or any
Certificateholder shall have any duties under this Agreement or any liabilities
arising herefrom. The Depositor shall be a third party beneficiary under this
Agreement solely with respect to Section 10.17 of the Pooling and Servicing
Agreement.

 

Section 6.12          Successors and Assigns; Assignment of Agreement.

 

This Agreement shall bind and inure to the benefit of and be enforceable by the
Sub-Servicer and the Master Servicer and the respective successors and assigns
of the Sub-Servicer and the Master Servicer. This Agreement shall not be
assigned, pledged or hypothecated by the

 



29

 



Sub-Servicer to a third party except as otherwise specifically provided for
herein. If the Master Servicer shall for any reason no longer act in such
capacity under the Pooling and Servicing Agreement (including, without
limitation, by reason of a Servicer Termination Event), the Trustee or its
designee shall thereupon assume all of the rights and, except to the extent they
arose prior to the date of assumption, obligations of the Master Servicer under
this Agreement, or, alternatively, may act in accordance with Section 7.02 of
the Pooling and Servicing Agreement under the circumstances described therein
(subject to Section 3.01(c) and (d) of the Pooling and Servicing Agreement).

 

Section 6.13          Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

Section 6.14          Exhibits.

 

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

 

Section 6.15          General Interpretive Principles.

 

The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.

 

Section 6.16          Complete Agreement.

 

This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement. All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.

 

Section 6.17          Further Agreement.

 

The Sub-Servicer and the Master Servicer each agree to execute and deliver to
the other such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.

 

Section 6.18          Amendments.

 

This Agreement may only be amended with the consent of the Sub-Servicer and the
Master Servicer and, to the extent required by Section 3.01(c)(vii) of the
Pooling and Servicing Agreement, the prior written consent of the Depositor,
which consent shall not be unreasonably withheld, conditioned or delayed. No
amendment to the Pooling and Servicing Agreement that purports to change the
rights or obligations of the Sub-Servicer hereunder shall be effective against
the Sub-Servicer without the express written consent of the Sub-Servicer.

 

 



30

 

 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



31

 

 



IN WITNESS WHEREOF, the Sub-Servicer and the Master Servicer have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the date first above written. 



 

  



  WELLS FARGO BANK, NATIONAL ASSOCIATION       By:       Name: Cynthia L.
Schwartz
Title:    Director      

CGCMT 2015-P1
Principal Sub-Servicing Agreement



 



 

 

 

     PRINCIPAL GLOBAL INVESTORS, LLC



 

  By:       Name:
Title:  

  

  By:       Name:
Title:  







 

CGCMT 2015-P1
Principal Sub-Servicing Agreement

 



 

 

 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 

Property Name

 

Cut-Off Date
Balance

 

Sub-Servicing
Fee %

 

Piazza Carmel $64,000,000 0.01000% Le Meridien Dallas by the Galleria
$31,000,000 0.01000% Lewis Self Storage & Industrial $30,024,334 0.01000% Birch
Street Promenade $24,125,000 0.01000% Courtyard by Marriott Fort Lauderdale
$22,941,246 0.01000% Beltway Plaza II $18,500,000 0.01000% Bethany Village
Office $13,247,875 0.01000% Waterway Shoppes I $10,400,000 0.01000% Promontory
Point $10,218,320 0.01000% One Industrial Way $10,000,000 0.01000% Best Plaza
$9,971,974 0.01000% Courtyard E Associates $9,000,000 0.01000%

 



A-1

 

 

Davis Ford Crossing $33,750,000 0.02000% Ryders Crossing Shopping Center
$20,300,000 0.03000% University Town Centre $55,000,000 0.04000% Monarch
Crossing Apartments $19,310,000 0.04000% 240 N Ashland $12,500,000 0.04000%
Mediterranean Inn $10,762,335 0.04000% Austin Bluffs Shopping Center $6,284,417
0.04000%

 



A-2

 

 

EXHIBIT B

 

[RESERVED]

 



B-1

 

 

EXHIBIT C

 

POOLING AND SERVICING AGREEMENT

 

Previously delivered.

 





 

 

 

EXHIBIT D

 

[RESERVED]

 



D-1

 



 

EXHIBIT E

 

QUARTERLY SERVICING CERTIFICATION

 

Sub-Servicer:                                                     

 

RE:          Series CGCMT 2015-P1

 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above referenced Servicer, we certify with respect to the
Mortgage Loans serviced by us for Wells Fargo Bank, National Association that as
of the quarter ending ______________________ except as otherwise noted below:

 

•All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.

•Based on [Sub-Servicer’s] monitoring of the insurance policies in accordance
with the Servicing Standard, all required insurance policies are in full force
and effect on the mortgaged premises in the form and amount and with the
coverage required by the loan documents.

•On all required insurance policies, the loss payee is in the name of the Trust.

•All necessary action has been taken to continue all UCC Financing Statements in
favor of the originator of each mortgage loan or in favor of any assignee prior
to the expiration of such UCC Financing Statements.

•All reserves are maintained and disbursed in accordance with the loan documents
and no obligation for which a reserve is held has not been completed within the
time required by the applicable document.

•To the best of our knowledge, all letters of credit are transferred to the
Trust as beneficiary and are properly renewed.

•Lockboxes are being serviced in accordance with loan documents.

•The Sub-Servicer has notified the Master Servicer of any facts or circumstances
actually known to the Sub-Servicer that the Sub-Servicer reasonably believes
constitute a breach of any representations and warranties contained in the PCC
Loan Purchase Agreement or a document defect, in either case, that could give
rise to a cure or repurchase obligation thereunder.

 

 

EXCEPTIONS:               



 



E-1

 

 



      Servicing Officer   Date

 



D-2

 

    

EXHIBIT F

 

FORM OF ACCOUNT CERTIFICATION

 



Securitization:       Sub Servicer:  

 



                              New Account                               Change
of Account Information

 

Indicate purpose of account (check all that apply):

 

                              Principal & Interest
                              Deposit Clearing
                              Taxes & Insurance
                              Disbursement Clearing
                              Reserves (non-interest bearing)
                              Suspense                               Reserves
(interest bearing)  

  

Account Number:       Account Name:  





 



Depository Institution (and Branch):

 

   Name:           Street:           City, State, Zip:           Rating Agency:
    Rating:  

 

Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.

  

  Prepared by:           Signature:           Title:           Date:          
Telephone:     Fax:    



 



F-1

 

 

EXHIBIT G

 

Collection Report

 

Series CGCMT 2015-P1

 

Month of ____________

 

                                                                               
                         

 

 

 

 

 

 

 

 

                                             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       



 



G-1

 

 



EXHIBIT H

 

FORM OF CERTIFICATE OF INSURANCE

 

Sub-Servicer:    

 

RE: Series CGCMT 2015-P1

 

Pursuant to the Sub-Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above-named Sub-Servicer, based on [Sub-Servicer’s]
monitoring of the insurance policies in accordance with the Servicing Standard,
we certify with respect to the Mortgage Loans serviced by us for Wells Fargo
Bank, National Association that all required insurance policies are in full
force and effect on the mortgaged premises in the form and amount and with the
coverage required by the Servicing Agreement(s). Any exceptions are attached
hereto.

 

Servicing Officer     Date   

 



H-1

 

  

EXHIBIT I

 

NEW LEASE INFORMATION

 

Loan #     Property Type:     Tenant:   Property Name/Address:   Term (Years,
Months):       Sq Ft Gross Rentable:       Net Rentable   Begin Lease Date:    
Retail   End Lease Date:     Office   Occupancy Date (if diff):     Other      
                             

 

Minimum Rent     (S/SF/YR)

 

 

  (Mo/Yr) Escalation: CPI Other

  Change to on     Change to on     Change to on     Change to on  

 

Percentage Rent

 

      % Rent Due:     % Amount For   Monthly     For   Quarterly     Up to  
Annually     Up to    

  

Breakpoint (S/Yr) Sales Report Due:  

 

                (Mo/Yr)     Change to on   Monthly   Change to on   Quarterly  
Change to on   Annually

 

Recoveries

 

Taxes     Per     Insurance     Per     Cam     Per     HVAC     Per    
Adver/Promo     Per           Per           Per     Management     Per          
         

  

I-1

 



 



 



Renewal Options

 

                  Term     SF   Minimum rent     Gross Rentable   % Rent     Net
Rentable  


 

Landlord Costs

 

            Alterations:   Commissions:   Moving Allowances:   Buyout Clauses:  
Other:  


 

Building Insurance Requirements

 

  Tenant maintains fire & ED on building(s); will need coverage to renew Does
not furnish building coverage General liability naming landlord mortgagee as
additional insured; will need coverage for review General liability without
mentioning landlord’s mortgagee; do not need coverage


 

Waiver of Subrogation

 

N/A Mutual; will need endorsement Landlord only; will need endorsement Tenant
only; do not need endorsement


Comments:

 

Attachments:

 

Original Lease Original Subordination Agreement




I-2

 

 

EXHIBIT J

 

MONTHLY SERVICING ACCOUNTS CERTIFICATION

 

        Servicer:      

  

      RE:   Series CGCMT 2015-P1

 

Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and the above named Servicer, I certify with respect to each
transaction serviced by us, as noted above, for Wells Fargo Bank, National
Association that as of the last day of the calendar month immediately preceding
the month in which this certificate is dated, all Collection Accounts and
Servicing Accounts have been properly reconciled and the reconciliations have
been reviewed and approved by Servicer’s management, except as otherwise noted
below:

    EXCEPTIONS:        

 

            Servicing Officer   Date

 



J-1

 



 

EXHIBIT K

 

FORM NOTE REGISTER

  

  HOLDER   DATE
  ACQUIRED   ADDRESS/WIRE
   INSTRUCTIONS   PRINCIPAL
  AMOUNT   STATED
  INTEREST                                                                      

 



K-1

 

  

EXHIBIT L

 

TASK LIST

 

SERVICER/SUB-SERVICER TASK LIST (SECURITIZATION)

 

Note:Some listed tasks designate more than one party to perform that function by
placing an “X” in more than one column. In these instances the parties shall
follow any specific guidance about the allocation of responsibilities in
completing the task found in the terms of this Agreement. In the absence of
specific allocation of obligations in this Agreement the parties shall work in
good faith to allocate responsibilities in a fair and equitable manner

 

  MASTER SERVICER SUB-SERVICER CUSTODIAN         1.   Asset Files       Credit
file management X X   Original collateral file (security)     X Authorized
parties list for request for release of collateral from Custodian X     Provide
access to servicing files and copies of servicing files or of specific docs upon
request to the Servicer   X   Request delivery of files from Custodian upon
request and certification of Sub-Servicer X             2.   Property Taxes    
  Preparation and delivery of quarterly servicing certification regarding taxes
  X   Monitoring of tax status — Loans with/without escrows   X   Recommendation
of payment of taxes — Loans with/without escrows   X   Notification of advance
requirement 3 business days prior to advance being required   X   Payment of
taxes — with sufficient escrows   X   Payment of taxes — with escrow shortfall X
            3.   Property Insurance       Preparation and delivery of quarterly
servicing certification regarding insurance   X   Monitoring of insurance status
— Loans with/without escrows   X   Ensure insurance carrier meets applicable
qualifications   X   Ensure insurance in favor of the Servicer   X  
Recommendation of payment or force placement of insurance with/without escrow  
X   Notification of advance requirement or force placement of insurance 3
business days prior to advance being required   X   Payment of insurance — with
sufficient escrows   X  

 



L-1

 

 



  MASTER SERVICER SUB-
SERVICER CUSTODIAN         Payment of insurance or force placement — with escrow
shortfall X     If not a Special Servicer Decision or Major Decision      
Preparation and presentment of claims   X   Collection of insurance proceeds   X
  If a Special Servicer Decision or Major Decision       Preparation and
presentment of claims X     Collection of insurance proceeds X            
4.   UCC Continuation Filings       Preparation and delivery of quarterly
servicing certification regarding UCC’s   X   Maintain tickler system of
refiling the dates on all Loans   X   File UCC Continuation Statements   X   Pay
recording fees   X   Monitor tickler system   X          
5.   Collection/Deposit/Distribution of P&I payments and Principal Prepayments  
    Collection and deposit of loan P&I payments   X   Remittance of available
P&I payments to Servicer and B Note holders, as applicable, net of Sub-Servicing
Fee then due and payable to Sub-Servicer from such funds   X   Provide
Collection Reports to Servicer   X   Approval of Prepayment Premiums X          
  6.   Collection/Deposit/Disbursement of Reserves       Collection and deposit
of reserves   X   Approval of Disbursement of Reserves – If not a Special
Servicer Decision or Major Decision   X   Approval of Disbursement of Reserves –
If a Special Servicer Decision or Major Decision X*     Disbursement of reserves
  X           7.   Customer Billing Collection and Customer Service      
Contact delinquent borrowers by phone 3 days after delinquent date   X   Send 30
day delinquent notices   X   Send notice of balloon payment to each Mortgagor
one year, 180, and 90 days prior to the related maturity date   X  

 



 

*    Or Special Servicer if required by Pooling and Servicing Agreement

 



L-2

 

 

 



  MASTER SERVICER SUB-
SERVICER CUSTODIAN         Provide copy of Balloon Mortgage Loan notice to
Servicer   X           8.  Escrows       Setup and monitor Escrow Accounts
including escrow analysis   X   Pay borrower investment income required, if
applicable   X   Prepare annual escrow analysis   X           9.  Loan payment
history/calculation       Maintain loan payment history   X   Create
payoff/reinstatement statements and telecopy or email to Servicer   X   Approve
payoff calculations and telecopy or email approval to Sub-Servicer promptly (but
no later than five (5) Business Days after receipt of request or such later date
as necessary to obtain any consents or approvals required by any related
intercreditor or other related agreement) X             10. Monitoring of
Financial and Legal Covenants       Collect quarterly and annual operating
statements, budgets, rent rolls and borrower financial statements, as applicable
  X   Deliver one (1) copy of quarterly and annual operating statements,
budgets, rent rolls and borrower financial statement, as applicable, within
thirty 30 days of Sub-Servicer’s receipt   X           11.Borrower
Inquiries/Performing Loans       Respond to routine billing questions   X  
Assumptions & Due on sale:       Borrower contact and data gathering   X  
Underwriting and analysis   X   Obtain Special Servicer approval of assumption  
X   Approve assumption (if Special Servicer consents)   X   Close assumption
(directly with Borrower)   X   Additional Liens, Monetary Encumbrances or
Mezzanine Financing:       Borrower contact and data gathering   X  



Underwriting and analysis   X   Obtain Special Servicer approval of additional
lien monetary encumbrance or mezzanine financing   X   Approve additional lien
monetary encumbrance or mezzanine financing (if Special Servicer consents)   X  
Close additional lien, monetary encumbrance or mezzanine financing (directly
with Borrower)   X   Modifications, Waivers, Consents and Extensions (not
otherwise provided in this Agreement):       Borrower contact and data gathering
  X  



 



L-3

 



 

  MASTER SERVICER SUB-
SERVICER CUSTODIAN         Underwriting, analysis and recommendation   X  
Approval of modification, waivers, consents and extensions (If not a Special
Servicer Decision or Major Decision)   X   Obtain any necessary Special Servicer
approval of modification, waiver, consent and extensions (If a Special Servicer
Decision or Major Decision) and copy the Master Servicer on correspondence to
the Special Servicer   X   Approve modification, waiver, consent and extensions
(If a Special Servicer Decision or Major Decision) X†     Closing Documents and
Closing   X   Response to request for Discounted Payoffs, Workouts,
Restructures, Forbearances and Casualties X     Condemnation (only with respect
to Specially Serviced Mortgage Loans the Servicer will perform such functions) X
X           12. Reports due at or following Closing       Account Certifications
(Exhibit F) - at Closing   X   Certificate of Insurance (Exhibit H) – 30 days
after execution   X   Initial CREFC Loan Setup File X     Initial CREFC Property
File X     Initial CREFC Comparative Financial Status Report X            
13. Monthly Reporting       •      CREFC Reports (CREFC Property File, CREFC
Servicer Watch List, CREFC Comparative Financial Status Report, CREFC Loan Level
Reserve/LOC Report and CREFC Total Loan Report)   X   •      Day One Report   X
  •      Collection Report   X           14.  Quarterly Reporting      
•      Quarterly Servicing Account (Exhibit J)   X   •      Quarterly Servicing
Certification (Exhibit E)   X   •      CREFC NOI Adjustment Worksheet   X  
•      CREFC Operating Statement Analysis Report   X          

 





 

†    Or Special Servicer if required by Pooling and Servicing Agreement

 

L-4

 

 



  MASTER SERVICER SUB-
SERVICER CUSTODIAN         15. Release of Collateral       Borrower contact and
data gathering   X   Underwriting, analysis and recommendation   X   Approval of
Release (If not a Special Servicer Decision or Major Decision)   X   Obtain any
necessary Special Servicer approval of Release (If a Special Servicer Decision
or Major Decision) and copy the Master Servicer on correspondence to the Special
Servicer   X   Approve Release (If a Special Servicer Decision or Major
Decision) X‡     Request delivery of files from Custodian X     Preparation and
recordation of release deeds all Loans (full and partial)   X          
16. Property Annual Inspections       Conduct site inspection   X   Deliver copy
of site inspection to Master Servicer within 30 days of inspection but not later
than December 15 of each year   X           17.   Preparation of IRS Reporting
(l098s and 1099s or other tax reporting requirements) by January 31 of each
year.  Provide copy to Servicer upon request   X           18.   Provide annual
statement of compliance at the times and in the manner set forth in Section
3.01(c)(37) of this Agreement   X           19.   Provide a report regarding
Sub-Servicers assessment of compliance with servicing criteria and a report by a
registered public accounting firm that attests to and reports on such assessment
report at the times in the manner and as specified in Section 3.01(c)(37) of
this Agreement   X           20. Compensation       Sub-Servicer Fee and other
fees payable to the Sub-Servicer by the B Note holders or the holders of the
Serviced Companion Mortgage Loans   X   Investment earnings on Sub-Servicer
Collection Account   X   Investment earnings on tax & insurance reserves not
payable to borrower   X   Investment earnings on reserve accounts not payable to
borrower   X   Default Charges to the extent collected from borrower X     Fees
for late submission of financials to the extent collected from the borrower   X
 

 





 

‡    Or Special Servicer if required by Pooling and Servicing Agreement

 



L-5

 

 



  MASTER SERVICER SUB-
SERVICER CUSTODIAN         21. Defeasance       Coordinate, analyze and process
defeasance request   X   Provide to Servicer certificate re satisfaction of
defeasance requirements   X   Service Defeasance Loans   X   Retain all
processing fees associated with a defeasance   X  

 



L-6

 

